           Case 1:21-cv-00448-VEC Document 45 Filed 04/09/21 Page 1 of 1
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 4/9/2021
 -------------------------------------------------------------- X
 NATIONAL AUDUBON SOCIETY et al.,                               :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           : 21-CV-448 (VEC)
                                                                :
 U.S. FISH AND WILDLIFE SERVICE, and U.S. :                           ORDER
 DEPARTMENT OF THE INTERIOR,                                    :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 9, 2021, the parties appeared before the Court for an Initial Pretrial

Conference;

       IT IS HEREBY ORDERED that not later than May 14, 2021, the parties must submit a

joint letter proposing a schedule for the production of the administrative record and briefing on

any anticipated motions for summary judgment. Defendants are on notice that the Court is

highly unlikely to entertain additional requests to delay this case due to the pendency of a new

regulation.

       IT IS FURTHER ORDERED that Defendants’ time to respond to the complaints in these

consolidated cases is extended to May 21, 2021.



SO ORDERED.
                                                          ________________________
                                                          ______________________ _ ___
Date: April 9, 2021                                          VALERIE CAPRONI
                                                                        CAPRON ON
                                                                               ON
                                                                               ONI
      New York, New York                                   United States District Judge
